Title: James Madison to Martin Van Buren, 10 April 1826
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                April 10. 1826
                            
                        
                        J. Madison has duly recd. the Copy of the Executive proceedings of the Senate & other documents
                            relating to the Mission to the Congress at Panama, forwarded under a cover of Mr. Van Buren; to whom he returns his thanks
                            for the valuable communication with assurances of his high respect & best wishes.
                        
                            
                                
                            
                        
                    